Citation Nr: 0604977	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-12 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Baltimore, Maryland, Department 
of Veterans Affairs (VA) Regional Office (RO).

In a November 2002 rating decision the RO granted service 
connection for hepatitis C and assigned an initial 
noncompensable (i.e., 0 percent) rating.  The veteran filed a 
notice of disagreement (NOD) in December 2002 requesting an 
initial compensable rating.  And in a February 2004 decision, 
the RO increased the rating for his hepatitis C to 10 percent 
- retroactively effective from September 11, 2001, the date 
of receipt of his claim and same effective date as his prior 
rating.  He has not since indicated that he is satisfied with 
this rating.  Indeed, he has expressly continued to appeal 
for an even higher rating, as indicated in his March 2004 
substantive appeal (VA Form 9) as well as his 
representative's more recent February 2005 statement.  
Consequently, the issue now before the Board is whether he is 
entitled to an initial rating higher than 10 percent.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) (a veteran is presumed to 
be seeking the highest possible rating, unless he 
specifically indicates otherwise).  See also Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
timely appeals his initial rating, just after establishing 
his entitlement to service connection for the disability 
at issue, VA adjudicators must consider his claim in this 
context, which includes determining whether he is entitled to 
a "staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).




FINDING OF FACT

The evidence of record does not show the veteran's hepatitis 
C symptoms include daily fatigue, malaise, and anorexia, or 
incapacitating episodes between two to four weeks during a 
one-year period.


CONCLUSION OF LAW

The criteria are not met for an initial rating greater than 
10 percent for hepatitis C.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7354 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is requesting an initial rating higher than 10 
percent for his hepatitis C.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

According to VA's General Counsel, the notice provisions of 
VCAA do not apply if, in response to a decision on a claim 
for which VA has already provided the VCAA notice, the 
claimant files a notice of disagreement that raises a new 
issue.  VAOPGCPREC 8-2003 (December 22, 2003).

In this case, the veteran filed his initial claim for service 
connection for hepatitis C in September 2001.  He was 
provided notice of the VCAA in a November 2001 letter and the 
RO granted service connection in a November 2002 decision.  
In December 2002, in response, he filed a notice of 
disagreement as to the assigned rating.  The RO increased the 
rating to 10 percent in a February 2004 decision, while his 
appeal was pending, and he later perfected his appeal to the 
Board on this issue by submitting a timely substantive appeal 
(VA Form 9) in March 2004, which the RO received the 
following month.  Therefore, in accordance with VAOPGCPREC 8-
2003, the notice provisions of the VCAA are inapplicable to 
this "downstream" claim for a higher initial rating.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Here, the record reflects that the facts pertinent to 
this claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  The veteran indicated in a December 
2004 statement (on VA Form 21-4138) that his designated 
representative would be submitting any necessary additional 
paperwork concerning this case.  And the representative 
subsequently did in February 2005.  Accordingly, the Board 
will address the merits of the claim.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2005).  A specific diagnostic code will be 
discussed where appropriate below.

As already alluded to, the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
initial rating is a separate and distinct claim from a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  When assigning an initial rating, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings".  
See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).



Specific rating criteria

The veteran's service-connected hepatitis C is currently 
rated 10-percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7354.

A 10 percent rating is warranted for hepatitis C under this 
code if the veteran suffers "intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period."  38 C.F.R. § 4.114, DC 7354 (2005).  An 
incapacitating episode is defined as "a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician."  38 C.F.R. § 4.114, Diagnostic 
Code 7354 Note (2) (2005).

The next higher rating, 20 percent, may be assigned for a 
veteran with hepatitis C if he experiences "daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period."  38 C.F.R. § 4.114, Diagnostic Code 7354 (2005); 
see also 38 C.F.R. § 4.114, Diagnostic Code 7354 Note (2).  

The Board notes that - effective July 2, 2001, regulatory 
changes were made to the schedule for rating disabilities of 
the digestive system, including the criteria for evaluating 
hepatitis C.  In this case, though, the veteran's initial 
claim for service connection was received in September 2001, 
so after the amended regulations became effective.  Thus, his 
claim will be evaluated in accordance with the amended 
regulations only.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) and 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  See also 38 U.S.C.A. § 
5110(g) and 38 C.F.R. § 3.114.




Analysis

As stated above, the RO granted service connection for 
hepatitis C in November 2002.  Subsequently, in February 
2004, the RO increased the rating to 10 percent.  The veteran 
contends he is entitled to an even higher 20-percent rating 
because he was on continuous medication (interferon 
treatments) from January to July 2003.  See his March 2004 
substantive appeal on VA Form 9.  His representative more 
recently made this argument in a February 2005 statement, 
also citing chronic fatigue, nausea, and vomiting as side 
effects of this medication the veteran had experienced.

To be entitled to the next higher evaluation for hepatitis C, 
of 20 percent, the veteran must experience daily fatigue, 
malaise, and anorexia requiring dietary restriction or 
continuous medication, or incapacitating episodes lasting 
between two to four weeks in a 12-month period.  38 C.F.R. § 
4.114, Diagnostic Code 7354 (2005).

According to the evidence of record, the veteran was first 
diagnosed with hepatitis C in June 1996, but there is no 
indication he experienced any symptoms until 2002.  In a 
record from the Martinsburg VA Medical Center (VAMC), 
dated in October 2002, he reported being chronically fatigued 
and having gained 30 pounds during the previous year from 
tobacco use.  No other symptoms were mentioned at that time.  

Additional records from the VAMC confirm the veteran 
underwent treatment with Pegylated Interferon and Ribarvirin 
from January to July 2003.  Although VAMC treatment reports 
were made at least once a month over the course of his 
treatment, the records do not indicate at what particular 
times during a given month he experienced symptoms and for 
what duration.

In February 2003, the veteran reported fatigue, nausea, 
rashes, and flu-like symptoms.  In March, he noted that he 
had some fatigue and nausea.  Later the same month he said 
that sunlight bothered him, but he had no other symptoms.  


In April 2003, the veteran said he experienced itching, mood 
swings, rashes, and weight loss, but did not complain of 
nausea or fatigue.  In May 2003, his reported symptoms 
included itching, mood swings, and nausea.  In June 2003, 
he noted having no weight change and only feeling ill at 
times.  He did not complain of any particular symptom more 
than two months in row.  Additionally, he acknowledged during 
his November 2003 VA examination that he "had good days and 
bad days" during his treatment.  

Immediately following treatment in July 2003, the veteran 
reported having a fever and some hair loss, but complained of 
no other symptoms.  That same month, during an informal 
conference at the RO, he said that he was not currently 
receiving any medication and was experiencing some 
symptomatic residuals from his condition and prior treatment.

The report of the October 2003 VA examination is the most 
recent medical evidence of record.  The veteran acknowledged 
he had improved since his treatment, but still experienced 
some symptoms including fatigue, headaches, hair loss, 
irritability, shortness of breath, and gout.  He did not 
express a problem with weight fluctuation, nausea, or 
vomiting.  At the conclusion of that evaluation, the 
diagnosis was hepatitis C, treated; current viral load 
improved, practically undetectable.

Based on the evidence of record, the veteran's hepatitis C 
symptoms more closely approximate the criteria for a 10 
percent rating than a higher rating.  He admittedly has 
experienced fatigue, malaise, nausea, and a minimal amount of 
weight fluctuation during recent years.  Complaints of these 
symptoms appear periodically throughout his medical records, 
particularly during treatment.  But, as mentioned, there is 
no indication he experienced any of these symptoms on a daily 
basis or that they required any dietary restriction.  In 
fact, even he has readily acknowledged having "good days and 
bad days" during treatment and that since then he has 
improved and discontinued medication.  As explained above, a 
rating of 10 percent is warranted if the veteran experiences 
certain intermittent symptoms; whereas, for the higher rating 
of 20 percent, he must experience these symptoms on a more 
frequent (i.e., daily) basis.  38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2005).

Additionally, the veteran may be eligible for a higher rating 
if he experiences certain incapacitating episodes; however, 
there is no supporting evidence here suggesting this.  See 38 
C.F.R. § 4.114, Diagnostic Code 7354 (2005).  As noted above, 
for purposes of this claim, incapacitating episodes are 
defined as "periods of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."  
38 C.F.R. § 4.114, Diagnostic Code 7354 Note (2) (2005).  The 
record does not show the veteran ever required bed rest for 
his hepatitis C symptoms, nor were his symptoms ever defined 
as being acute or severe.

Fenderson considerations

As mentioned, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings 
- finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

The veteran's representative essentially made a Fenderson 
argument in his February 2005 informal hearing presentation 
- placing a lot of emphasis on the interferon injections the 
veteran received at various times from January to July 2003 
as grounds for increasing his rating, if only for that 
specific period.  But the Board finds that at no time has the 
veteran met or more nearly approximated the criteria for a 
disability rating greater than 10 percent for his hepatitis 
C.  The mere fact that he experienced fatigue, malaise, 
nausea, vomiting, etc., during that time frame is not 
tantamount to qualifying for a higher 20 percent rating (or 
even greater) because his current 10 percent rating already 
takes these various symptoms into account when only 
manifested to the frequency mentioned - intermittently.



And while there is clear indication the veteran received the 
interferon treatments over the course of several months - 
from January to July 2003, as alleged, it is not established 
this treatment, in turn, was on a consistently continuous 
basis as required by DC 7354 for a 20 percent or even higher 
rating.  Again, this is an issue of relative frequency.  So 
the veteran is not entitled to a "staged" rating under 
Fenderson, either.

For all of the reasons discussed, the preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for an initial rating higher than 10 percent for 
hepatitis C is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


